Deen, Judge.
The record in this workman’s compensation claim shows the appellant sustained a work-connected injury, a contusion of the little finger of the left hand, on August 4, 1972. He continued to work, lifting ten pound bags of ice, until August 18 when his right hand was bitten by a wasp. The hand was badly swollen and eventually both hands were incapacitated by abscesses diagnosed as due to resultant staphylococcus infection. There was no abscess on the little finger, however, and no testimony directly connecting it with the original injury, although there was a resulting disability from infection in both *26hands.
Submitted May 7, 1974
Decided May 17, 1974
Rehearing denied May 30, 1974.
David H. Fink, for appellant.
Charles L. Drew, for appellee.
The deputy director denied compensation and this was affirmed by the full board and by the judge of the superior court. We agree fully with the appellant that when a claimant is disabled as the result of an employment connected accident, a disability from a subsequent noncompensable injury will not deprive him of compensation. Royal Indemnity Co. v. Manley, 115 Ga. App. 259 (154 SE2d 278). But here the original accident was not disabling, and the eventual infection never appeared at the site of the original contusion. There was accordingly evidence from which the deputy director could have found that it was not employment connected, but arose either independently of or secondary to the wasp sting.
The denial of compensation in the judgment of the superior court is affirmed.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.